Citation Nr: 0302380	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  93-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-operative residuals of a right 
nephrectomy.  

(What evaluation is warranted for residuals of right knee 
ligament damage with post-traumatic osteoarthritis since July 
1991?)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
initially on appeal from a February 1992 rating action of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a non-compensable evaluation for right knee ligament 
damage with post-traumatic osteoarthritis.  The veteran 
disagreed with the rating assigned and filed a timely appeal.  
In January 1993, he was assigned a 10 percent evaluation for 
the service-connected right knee disability, effective as of 
August 1991.  Thereafter, in September 1993, his claims 
folder was permanently transferred to the Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  

In October 1997, the Board denied entitlement to service 
connection for post-operative residuals of a right 
nephrectomy.  In June 1999, the RO reopened the veteran's 
claim but denied entitlement to service connection for status 
post right nephrectomy.  

In February 2001, the RO assigned a 20 percent evaluation for 
the veteran's service-connected right knee disability, 
effective from June 15, 2000.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in September 2002.  At that time he filed 
a claim seeking entitlement to service connection for a back 
condition, claimed as secondary to his service-connected 
bilateral knee disabilities.  However, a longitudinal review 
of the claims folder reveals that in February 1993, the RO 
denied entitlement to service connection for a back disorder 
claimed as secondary to his service-connected bilateral knee 
disabilities.  The veteran did not appeal the decision, and 
accordingly, it is final.  38 U.S.C.A. § 7105.  Thus, in 
order to reopen the claim, new and material evidence must be 
submitted.  Therefore, the issue is referred to the RO for 
appropriate development.  

Finally, do in part to the action below, the Board is 
undertaking additional development on the issues of 
entitlement to service connection for residuals of a right 
nephrectomy and entitlement to an increased rating for 
residuals of right knee ligament damage with post-traumatic 
osteoarthritis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

Evidence received since the October 1997 Board decision is 
new and so significant that it must be considered in order to 
fairly decide the claim of entitlement to service connection 
for post-operative residuals of a right nephrectomy.  


CONCLUSION OF LAW

New and material evidence has been presented pertaining to 
the claim of entitlement to service connection for post-
operative residuals of a right nephrectomy.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:

There has been a change in the law during the pendency of the 
veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), the obligations of VA with respect to 
the duties to assist and notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA are defined.  The primary implementing regulations are 
published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  
These statutory and regulatory changes are liberalizing and 
are applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The new law specifically 
states that nothing in 38 U.S.C.A. § 5103A shall be construed 
to require the Board to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  If a petition to reopen a claim is 
denied, the inquiry ends, and Board does not proceed to 
determine whether the duty to assist has been met.

As to whether the appellant has received adequate notice in 
this case, the record reflects that the October 1997 Board 
decision notified the veteran of the laws and regulations 
pertinent to reopening service connection claims.  He was 
additionally advised by statement of the case of February 
2001 of the laws and regulations pertaining to the Department 
of Veterans Affairs' assistance in developing claims.  
Hence, the Board finds that the appellant has been granted 
adequate notice, and any pro forma due process deficiency 
under the facts of this case is harmless.

Background and Analysis: 

Entitlement to service connection for post-operative 
residuals of a right nephrectomy was denied by a rating 
decision of February 1992 and by Board decision of October 
1997.  The veteran contended that he had problems with 
hematuria ever since a gallbladder surgery in service, and he 
continued to have bloody urine until his right nephrectomy in 
June 1986.  The Board found that a kidney disease was not 
shown to have existed to a compensable degree during service 
or within one year following separation from service.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

As the law pertains to this case, 38 C.F.R. § 3.156 (2001) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether 
the claim may be reopened.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence submitted since October 1997 includes various VA 
and private outpatient treatment records, statements and 
hearing testimony.  Without going into a detailed recitation 
and analysis of every piece of evidence received, the Board 
finds that new and material evidence has been submitted 
subsequent to the October 1997 Board decision.  Of particular 
note, in April 1998, the RO received a letter from David A. 
Ray, M.D.  Therein, he reported that specific abnormalities 
were found on IVP and CT scans performed in 1986.  He opined, 
that based upon the abnormalities, it was "certainly 
possible" that the veteran's renal disease "may" have had 
its onset prior to him coming for treatment at the Community 
Health Plan (CHP) in 1979.  

Furthermore, in an October 2002 statement submitted by Steven 
J. Kurzweil, M.D., the examiner noted that the veteran had a 
significant past history of having severe right 
hydronephrosis with right renal atrophy.  This was felt to be 
compatible with right ureteropelvic junction obstruction, 
resulting in a non-functioning kidney.  The examiner noted 
that the veteran had a history dating to 1977 of having 
intermittent gross hematuria.  Without providing an opinion 
regarding the etiology of the veteran's nephrectomy, he noted 
that hematuria was a very common symptom of ureteropelvic 
junction obstruction.  

Based upon the foregoing, and presuming the credibility of 
the recently submitted evidence, the Board finds that new and 
material evidence has been submitted sufficient to reopen his 
claim of entitlement to service connection for post-operative 
residuals of a right nephrectomy.  The evidence submitted was 
not before the Board at the time of its decision in October 
1997.  Additionally, it tends to provide a better 
understanding as to the etiology of the claimed disability.  
Thus, the claim is reopened.  

While the evidence as submitted is new and material, the 
Board is of the opinion that further development is necessary 
regarding the etiology of his kidney condition.  Furthermore, 
as the Board cannot exercise its own judgment on medical 
matters, further examination is required, to include an 
opinion based upon a review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 181 (1991).

Thus, the Board intimates no opinion as to the ultimate 
outcome of this case.  






ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post-operative 
residuals of a right nephrectomy.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

